DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 3/23/2021.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) submitted on 8/12/2021 has been considered by the examiner.
	
Drawings
2.	The drawings that were filed on 3/23/2021 have been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities:
It appears “navigation data 122” is mislabeled and should be labeled using reference number 116 like in the rest of the specification.  Reference number 122 is used for operating constraints.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.
5.	Claim 1 recites the limitation "the flight chart" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 3-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon (US 20100023187 A1).
10.	Regarding Claim 1, Gannon teaches a flight deck system for an aircraft, the flight deck system comprising: a processor (Gannon: [0001] and [0006] "Embodiments of the subject matter described herein relate generally to avionics systems such as flight display systems. More particularly, embodiments of the subject matter relate to graphical altimeter and airspeed tape elements that can be utilized with a flight deck display system."  Also, "In accordance with one embodiment, a flight deck display system for an aircraft is provided. The system includes a processor architecture and a display element coupled to the processor architecture. The processor architecture is configured to receive altitude data and position data for the aircraft and, based upon the altitude data and the position data, generate image rendering display commands."); 
A graphical interface for displaying flight-related information to a pilot (Gannon: [0005] "A flight deck display system, a display element [graphical interface], and related operating methods described herein can be utilized to display altitude constraint or restriction information [flight related information] along with an altimeter tape element. The altimeter tape can display the altitude [flight related information] of the aircraft in a dynamic scrolling manner, while concurrently displaying information associated with certain geographical waypoints or locations that might have altitude restrictions (target altitudes, minimum altitudes, or maximum altitudes) assigned thereto."); 
A control interface for receiving information from the pilot and allowing the pilot to interact with the graphical interface (Gannon: [0006], [0025], and [0027] "The processor architecture is configured to receive altitude data and position data for the aircraft and, based upon the altitude data and the position data, generate image rendering display commands. The display element is configured to receive the image rendering display commands and, in response thereto, to render a graphical altimeter tape."  Also, "User interface 102 [control interface] is in operable communication with processor architecture 104 and is configured to receive input from a user 130 (e.g., a pilot) [allow pilot to interact with interface] and, in response to the user input, supply command signals to processor architecture 104."  Also, "Processor architecture 104 is in operable communication with terrain database 108, navigation database 110, and display element 106, and is coupled to receive various types of data, information, commands, signals, etc., from the various sensors, data sources, instruments, and subsystems described herein."); 
A non-transitory computer-readable storage medium for storing a database related to the flight chart, the database including a plurality of waypoints and at least one speed constraint associated with the plurality of waypoints, the non-transitory computer- readable storage medium having computer executable instructions stored thereon for execution by the processor to (Gannon: [0024], [0026], and [0034] "For example, processor architecture 104 may cooperate with one or more of the following components, features, data sources, and subsystems, without limitation: one or more terrain databases 108; one or more navigation databases 110 [storing a database related to flight chart]..."  Also, "In the depicted embodiment, processor architecture 104 includes or communicates with onboard RAM (random access memory) 136, and onboard ROM (read only memory) 138. The program instructions that control processor architecture 104 may be stored in either or both RAM 136 and ROM 138."  Also, "The navigation-related data include various flight plan related data such as, for example, and without limitation: geographical waypoints [flight chart data, including plurality of waypoints]; restricted, constrained, or target altitude values (such as target altitudes, upper altitude limits, or lower altitude limits) corresponding to geographical waypoints [flight chart data]... restricted, constrained, or target airspeed values (such as target airspeeds, upper airspeed limits, or lower airspeed limits) corresponding to geographical waypoints [flight chart data, speed constraint associated with waypoints]... navigational aids... restricted, constrained, or target altitude/airspeed values corresponding to special use airspace... and aircraft approach information."): 
Receive, via the control interface, a target speed associated with the aircraft; select, from the database, one of the plurality of waypoints and a corresponding one of the at least one speed constraint (Gannon: [0045] "A given geographical waypoint or region may be associated with an appropriate type of altitude or airspeed constraint [receive target speed associated with aircraft]. For example, a target altitude or altitude range may be specified to ensure that the aircraft is flying at a tightly controlled altitude. Alternatively, a waypoint or region may be governed by an upper altitude limit (i.e., an "at or below" constraint) or a lower altitude limit (i.e., an "at or above" constraint) for aircraft. For the example depicted in FIG. 2, the first geographical waypoint 204 has an altitude restriction of 5200 feet, the second geographical waypoint 206 has an altitude restriction of 4400 feet, and the third geographical waypoint 208 has an altitude restriction of 3800 feet. Similarly, a given waypoint [select one waypoint] may have an associated airspeed constraint assigned [corresponding speed constraint] thereto (e.g., maximum airspeed, minimum airspeed, target airspeed, an airspeed range, etc.).").
	Gannon fails to explicitly teach to compare the target speed with the corresponding one of the at least one speed constraint, and display, on the graphical interface, a speed constraint indicator based on the comparison of the target speed and the corresponding one of the at least one speed constraint, the speed constraint indicator displayed in proximity to an airspeed indicator of the graphical interface.
	However, Gannon teaches the current aircraft speed is above, at, or below the target airspeed (Gannon: [0068], [0069], and [0070] "Airspeed tape 500 preferably includes a graphical representation [display on interface] of at least one position-dependent airspeed clearance element that conveys an airspeed restriction, constraint, regulation, or limitation for an approaching or current geographic position of the aircraft. FIG. 7 depicts an airspeed clearance element 510 [speed constraint indicator] corresponding to a currently approaching position, and another airspeed clearance element 512 corresponding to a past position."  Also, "The appearance and content of a position-dependent airspeed clearance element may be influenced [compare target speed with corresponding speed constraint] based upon, or otherwise associated with the current geographic position data of the aircraft. For instance, a position-dependent airspeed clearance element may be tied to a geographical waypoint--FIG. 3 depicts the situation where airspeed clearance element 510 corresponds to the geographical waypoint labeled LACIV, and where airspeed clearance element 512 corresponds to the waypoint labeled WASAK. In practice, an airspeed clearance element may include alphanumeric indicia (i.e., a label) of the geographical waypoint, along with alphanumeric indicia of the corresponding airspeed value, values, or range. An airspeed value may be rendered as an additional entry on scrolling airspeed range 506 and, consequently, the position-dependent airspeed values can dynamically scroll with scrolling airspeed range 506. Moreover, the waypoint labels may also scroll with scrolling airspeed range 506. As mentioned above for altimeter tape 300, an airspeed clearance element that is associated with a past or approaching geographical waypoint, and which is no longer within the confines of scrolling airspeed range 506, may be rendered in a fixed location relative to outline 502."  Also, "For example, the airspeed tape may utilize the underlining and over-lining scheme described above to indicate whether a given airspeed constraint is an "at or above" constraint [based on comparison of target speed and speed constraint], an "at or below" constraint, or a target airspeed (or airspeed range)." Note that Figure 7 displays the speed constraint indicator 510 on the same display as the airspeed indicator display 504.).
	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date compare the target speed with a speed constraint and to display a speed constraint indicator based on the comparison as similarly shown in Gannon’s [0068]-[0070]. Although, not an explicitly teaching, one skilled in the art would be able to conclude that determining a deviation in the target speed and the current airspeed is a comparison.  Gannon’s use of determining an airspeed constraint is above, at, or below the target speed to provide a benefit of displaying to the pilots how the current airspeed relates to the target airspeed.
11.	Regarding Claim 3, Gannon remains as applied above in Claim 1, and further, teaches to identify a prioritization of applicable ones of the at least one speed constraint based on a position of the aircraft (Gannon: [0058] and [0064] "Thus, altitude clearance element 316--LACIV 4400--may be displayed using magenta colored text to convey that the auto pilot subsystem is directing the aircraft toward the LACIV waypoint [based on position of aircraft] at a minimum altitude of 4400 feet [identify a prioritization of applicable constraints]. A second color (such as cyan) may be used to indicate an upcoming waypoint or altitude constraint to which the auto pilot subsystem is not currently controlling. In this regard, altitude clearance element 318--FIVUT 3800--may be displayed using cyan colored text to convey that the auto pilot subsystem is not yet (but soon will be) [identify a prioritization of applicable constraints] directing the aircraft toward the FIVUT waypoint. After the aircraft passes the LACIV waypoint, altitude clearance element 318 will change from cyan to magenta [based on position of aircraft]. Moreover, after the aircraft passes the LACIV waypoint, altitude clearance element 316 will change from magenta to a third color (such as white or transparent) to convey that the corresponding waypoint--LACIV--is now behind the aircraft."  Also, "Although the exemplary embodiment described above relates to an altimeter tape, a flight deck system may also be configured to generate other types of graphical instrument tapes associated with other aircraft operating parameters, aircraft instrument data, avionics data, status conditions, or the like. For example, a graphical instrument tape may take the form of an airspeed tape that conveys airspeed information to the flight crew.").  
12.	Regarding Claim 4, Gannon remains as applied above in Claim 3, and further, teaches to cause the graphical interface to display the speed constraint indicator corresponding to the prioritized one of the at least one speed constraint (Gannon: [0058] and [0064] "Thus, altitude clearance element 316--LACIV 4400--may be displayed using magenta colored text [display constraint indicator, corresponding to prioritized constraint] to convey that the auto pilot subsystem is directing the aircraft toward the LACIV waypoint at a minimum altitude of 4400 feet. A second color (such as cyan) may be used to indicate an upcoming waypoint or altitude constraint to which the auto pilot subsystem is not currently controlling. In this regard, altitude clearance element 318--FIVUT 3800--may be displayed using cyan colored text to convey that the auto pilot subsystem is not yet (but soon will be) directing the aircraft toward the FIVUT waypoint. After the aircraft passes the LACIV waypoint, altitude clearance element 318 will change from cyan to magenta [display constraint indicator, corresponding to prioritized constraint]. Moreover, after the aircraft passes the LACIV waypoint, altitude clearance element 316 will change from magenta to a third color (such as white or transparent) to convey that the corresponding waypoint--LACIV--is now behind the aircraft."  Also, "Although the exemplary embodiment described above relates to an altimeter tape, a flight deck system may also be configured to generate other types of graphical instrument tapes associated with other aircraft operating parameters, aircraft instrument data, avionics data, status conditions, or the like. For example, a graphical instrument tape may take the form of an airspeed tape that conveys airspeed information to the flight crew.").
13.	Regarding Claim 5, Gannon remains as applied above in Claim 1, and further, teaches the speed constraint indicator provides a visual indication of a discrepancy between the target speed and the corresponding one of the at least one speed constraint (Gannon: [0055] and [0070] "FIG. 3 is one example of an underlined "at or above" constraint. Conversely, a line displayed over a position-dependent altitude clearance element indicates that the altitude clearance element indicates an upper altitude limit (i.e., an "at or below" constraint) at that particular position. Altitude clearance element 318 in FIG. 5 is one example of an over-lined "at or below" constraint. An altitude clearance element that includes both underlining and over-lining (or, equivalently, an altitude clearance element having no underlining or over-lining) indicates a target altitude or altitude range."  Also, "For example, the airspeed tape may utilize the underlining [visual indication of discrepancy between target speed and speed constraint] and over-lining [visual indication of discrepancy between target speed and speed constraint] scheme described above to indicate whether a given airspeed constraint is an "at or above" constraint, an "at or below" constraint, or a target airspeed (or airspeed range).").
14.	Regarding Claim 6, Gannon remains as applied above in Claim 1, and further, teaches the speed constraint indicator includes at least one bar displayed in proximity to the airspeed indicator (Gannon: [0055] and [0070] "FIG. 3 is one example of an underlined "at or above" constraint. Conversely, a line displayed over a position-dependent altitude clearance element indicates that the altitude clearance element indicates an upper altitude limit (i.e., an "at or below" constraint) at that particular position. Altitude clearance element 318 in FIG. 5 is one example of an over-lined "at or below" constraint. An altitude clearance element that includes both underlining and over-lining (or, equivalently, an altitude clearance element having no underlining or over-lining) indicates a target altitude or altitude range."  Also, "For example, the airspeed tape may utilize the underlining [bar displayed in proximity to airspeed indicator] and over-lining [bar displayed in proximity to airspeed indicator] scheme described above to indicate whether a given airspeed constraint is an "at or above" constraint, an "at or below" constraint, or a target airspeed (or airspeed range).").  
15.	Regarding Claim 7, Gannon teaches a flight deck system for an aircraft, the flight deck system comprising: a processor (Gannon: [0001] and [0006] "Embodiments of the subject matter described herein relate generally to avionics systems such as flight display systems. More particularly, embodiments of the subject matter relate to graphical altimeter and airspeed tape elements that can be utilized with a flight deck display system."  Also, "In accordance with one embodiment, a flight deck display system for an aircraft is provided. The system includes a processor architecture and a display element coupled to the processor architecture. The processor architecture is configured to receive altitude data and position data for the aircraft and, based upon the altitude data and the position data, generate image rendering display commands."); 
A graphical interface for displaying flight-related information to a pilot, the flight-related information including operating criteria corresponding to a flight chart associated with an aircraft (Gannon: [0005] and [0022] "A flight deck display system, a display element [graphical interface], and related operating methods described herein can be utilized to display altitude constraint or restriction information [flight related information] along with an altimeter tape element. The altimeter tape can display the altitude [flight related information] of the aircraft in a dynamic scrolling manner, while concurrently displaying information associated with certain geographical waypoints or locations that might have altitude restrictions (target altitudes, minimum altitudes, or maximum altitudes) assigned thereto."  Also, "Access to terminal approach procedure charts [flight charts] facilitates the gathering of altitude constraint information [includes operating criteria], and allows the flight deck display system to present such constraint information at the appropriate time on the altimeter tape. This display technique enables the pilot to quickly and intuitively view both the current altitude data and any approaching altitude constraints on an integrated altimeter tape display."); 
A control interface for receiving information from the pilot and allowing the pilot to interact with the graphical interface (Gannon: [0006], [0025], and [0027] "The processor architecture is configured to receive altitude data and position data for the aircraft and, based upon the altitude data and the position data, generate image rendering display commands. The display element is configured to receive the image rendering display commands and, in response thereto, to render a graphical altimeter tape."  Also, "User interface 102 [control interface] is in operable communication with processor architecture 104 and is configured to receive input from a user 130 (e.g., a pilot) [allow pilot to interact with interface] and, in response to the user input, supply command signals to processor architecture 104."  Also, "Processor architecture 104 is in operable communication with terrain database 108, navigation database 110, and display element 106, and is coupled to receive various types of data, information, commands, signals, etc., from the various sensors, data sources, instruments, and subsystems described herein."); 
A non-transitory computer-readable storage medium for storing a database related to the flight chart, the database including a plurality of waypoints and at least one operating constraint associated with the plurality of waypoints, the non-transitory computer-readable storage medium having computer executable instructions stored thereon for execution by the processor to (Gannon: [0024], [0026], and [0034] "For example, processor architecture 104 may cooperate with one or more of the following components, features, data sources, and subsystems, without limitation: one or more terrain databases 108; one or more navigation databases 110 [storing a database related to flight chart]..."  Also, "In the depicted embodiment, processor architecture 104 includes or communicates with onboard RAM (random access memory) 136, and onboard ROM (read only memory) 138. The program instructions that control processor architecture 104 may be stored in either or both RAM 136 and ROM 138."  Also, "The navigation-related data include various flight plan related data such as, for example, and without limitation: geographical waypoints [flight chart data, including plurality of waypoints]; restricted, constrained, or target altitude values (such as target altitudes, upper altitude limits, or lower altitude limits) corresponding to geographical waypoints [flight chart data]... restricted, constrained, or target airspeed values (such as target airspeeds, upper airspeed limits, or lower airspeed limits) corresponding to geographical waypoints [flight chart data, speed constraint associated with waypoints]... navigational aids... restricted, constrained, or target altitude/airspeed values corresponding to special use airspace... and aircraft approach information."): 
Receive, via the control interface, a target operating parameter associated with the aircraft; select, from the database, one of the plurality of waypoints and a corresponding one of the at least one operating constraint (Gannon: [0045] "A given geographical waypoint or region may be associated with an appropriate type of altitude or airspeed constraint [receive target operating associated with aircraft]. For example, a target altitude or altitude range may be specified to ensure that the aircraft is flying at a tightly controlled altitude. Alternatively, a waypoint or region may be governed by an upper altitude limit (i.e., an "at or below" constraint) or a lower altitude limit (i.e., an "at or above" constraint) for aircraft. For the example depicted in FIG. 2, the first geographical waypoint 204 has an altitude restriction of 5200 feet, the second geographical waypoint 206 has an altitude restriction of 4400 feet, and the third geographical waypoint 208 has an altitude restriction of 3800 feet. Similarly, a given waypoint [select one waypoint] may have an associated airspeed constraint assigned [corresponding operating constraint] thereto (e.g., maximum airspeed, minimum airspeed, target airspeed, an airspeed range, etc.).").
Gannon fails to explicitly teach to compare the target operating parameter with the corresponding one of the at least one operating constraint, and display, on the graphical interface, an operating constraint indicator based on the comparison of the target operating parameter and the corresponding one of the at least one operating constraint.  
However, Gannon teaches the current aircraft speed is above, at, or below the target airspeed (Gannon: [0068], [0069], and [0070] "Airspeed tape 500 preferably includes a graphical representation [display on interface] of at least one position-dependent airspeed clearance element that conveys an airspeed restriction, constraint, regulation, or limitation for an approaching or current geographic position of the aircraft. FIG. 7 depicts an airspeed clearance element 510 [speed constraint indicator] corresponding to a currently approaching position, and another airspeed clearance element 512 corresponding to a past position."  Also, "The appearance and content of a position-dependent airspeed clearance element may be influenced [compare target speed with corresponding speed constraint] based upon, or otherwise associated with the current geographic position data of the aircraft. For instance, a position-dependent airspeed clearance element may be tied to a geographical waypoint--FIG. 3 depicts the situation where airspeed clearance element 510 corresponds to the geographical waypoint labeled LACIV, and where airspeed clearance element 512 corresponds to the waypoint labeled WASAK. In practice, an airspeed clearance element may include alphanumeric indicia (i.e., a label) of the geographical waypoint, along with alphanumeric indicia of the corresponding airspeed value, values, or range. An airspeed value may be rendered as an additional entry on scrolling airspeed range 506 and, consequently, the position-dependent airspeed values can dynamically scroll with scrolling airspeed range 506. Moreover, the waypoint labels may also scroll with scrolling airspeed range 506. As mentioned above for altimeter tape 300, an airspeed clearance element that is associated with a past or approaching geographical waypoint, and which is no longer within the confines of scrolling airspeed range 506, may be rendered in a fixed location relative to outline 502."  Also, "For example, the airspeed tape may utilize the underlining and over-lining scheme described above to indicate whether a given airspeed constraint is an "at or above" constraint [based on comparison of target speed and speed constraint], an "at or below" constraint, or a target airspeed (or airspeed range)." Note that Figure 7 displays the speed constraint indicator 510 on the same display as the airspeed indicator display 504.).
	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date compare the target speed with a speed constraint and to display a speed constraint indicator based on the comparison as similarly shown in Gannon’s [0068]-[0070]. Although, not an explicitly teaching, one skilled in the art would be able to conclude that determining a deviation in the target speed and the current airspeed is a comparison.  Gannon’s use of determining an airspeed constraint is above, at, or below the target speed to provide a benefit of displaying to the pilots how the current airspeed relates to the target airspeed.
16.	Regarding Claim 9, Gannon remains as applied above in Claim 7, and further, teaches to identify a prioritization of applicable ones of the at least one operating constraint based on a position of the aircraft (Gannon: [0058] "Thus, altitude clearance element 316--LACIV 4400--may be displayed using magenta colored text to convey that the auto pilot subsystem is directing the aircraft toward the LACIV waypoint [based on position of aircraft] at a minimum altitude of 4400 feet [identify a prioritization of applicable constraints]. A second color (such as cyan) may be used to indicate an upcoming waypoint or altitude constraint to which the auto pilot subsystem is not currently controlling. In this regard, altitude clearance element 318--FIVUT 3800--may be displayed using cyan colored text to convey that the auto pilot subsystem is not yet (but soon will be) [identify a prioritization of applicable constraints] directing the aircraft toward the FIVUT waypoint. After the aircraft passes the LACIV waypoint, altitude clearance element 318 will change from cyan to magenta [based on position of aircraft]. Moreover, after the aircraft passes the LACIV waypoint, altitude clearance element 316 will change from magenta to a third color (such as white or transparent) to convey that the corresponding waypoint--LACIV--is now behind the aircraft.").  
17.	Regarding Claim 10, Gannon remains as applied above in Claim 10, and further, teaches 
to cause the graphical interface to display the operating constraint indicator corresponding to the prioritized one of the at least one operating constraint (Gannon: [0058] "Thus, altitude clearance element 316--LACIV 4400--may be displayed using magenta colored text [display constraint indicator, corresponding to prioritized constraint] to convey that the auto pilot subsystem is directing the aircraft toward the LACIV waypoint at a minimum altitude of 4400 feet. A second color (such as cyan) may be used to indicate an upcoming waypoint or altitude constraint to which the auto pilot subsystem is not currently controlling. In this regard, altitude clearance element 318--FIVUT 3800--may be displayed using cyan colored text to convey that the auto pilot subsystem is not yet (but soon will be) directing the aircraft toward the FIVUT waypoint. After the aircraft passes the LACIV waypoint, altitude clearance element 318 will change from cyan to magenta [display constraint indicator, corresponding to prioritized constraint]. Moreover, after the aircraft passes the LACIV waypoint, altitude clearance element 316 will change from magenta to a third color (such as white or transparent) to convey that the corresponding waypoint--LACIV--is now behind the aircraft.").
18.	Regarding Claim 11, Gannon remains as applied above in Claim 7, and further, teaches the operating constraint indicator is displayed in proximity to an airspeed indicator of the graphical interface (Gannon: [0055] and [0070] "FIG. 3 is one example of an underlined "at or above" constraint. Conversely, a line displayed over a position-dependent altitude clearance element indicates that the altitude clearance element indicates an upper altitude limit (i.e., an "at or below" constraint) at that particular position. Altitude clearance element 318 in FIG. 5 is one example of an over-lined "at or below" constraint. An altitude clearance element that includes both underlining and over-lining (or, equivalently, an altitude clearance element having no underlining or over-lining) indicates a target altitude or altitude range."  Also, "For example, the airspeed tape may utilize the underlining [displayed in proximity to airspeed indicator] and over-lining [displayed in proximity to airspeed indicator] scheme described above to indicate whether a given airspeed constraint is an "at or above" constraint, an "at or below" constraint, or a target airspeed (or airspeed range).").  
19.	Regarding Claim 12, Gannon remains as applied above in Claim 11, and further, teaches the operating constraint indicator includes at least one bar displayed in proximity to the airspeed indicator (Gannon: [0055] and [0070] "FIG. 3 is one example of an underlined "at or above" constraint. Conversely, a line displayed over a position-dependent altitude clearance element indicates that the altitude clearance element indicates an upper altitude limit (i.e., an "at or below" constraint) at that particular position. Altitude clearance element 318 in FIG. 5 is one example of an over-lined "at or below" constraint. An altitude clearance element that includes both underlining and over-lining (or, equivalently, an altitude clearance element having no underlining or over-lining) indicates a target altitude or altitude range."  Also, "For example, the airspeed tape may utilize the underlining [bar displayed in proximity to airspeed indicator] and over-lining [bar displayed in proximity to airspeed indicator] scheme described above to indicate whether a given airspeed constraint is an "at or above" constraint, an "at or below" constraint, or a target airspeed (or airspeed range).").  
20.	Regarding Claim 13, Gannon remains as applied above in Claim 7, and further, teaches
the target operating parameter is a target speed (Gannon: [0045] and [0064] "A given geographical waypoint or region may be associated with an appropriate type of altitude or airspeed constraint [receive target operating parameter as target speed]. For example, a target altitude or altitude range may be specified to ensure that the aircraft is flying at a tightly controlled altitude. Alternatively, a waypoint or region may be governed by an upper altitude limit (i.e., an "at or below" constraint) or a lower altitude limit (i.e., an "at or above" constraint) for aircraft. For the example depicted in FIG. 2, the first geographical waypoint 204 has an altitude restriction of 5200 feet, the second geographical waypoint 206 has an altitude restriction of 4400 feet, and the third geographical waypoint 208 has an altitude restriction of 3800 feet. Similarly, a given waypoint may have an associated airspeed constraint assigned thereto (e.g., maximum airspeed, minimum airspeed, target airspeed, an airspeed range, etc.)."  Also, "Although the exemplary embodiment described above relates to an altimeter tape, a flight deck system may also be configured to generate other types of graphical instrument tapes associated with other aircraft operating parameters, aircraft instrument data, avionics data, status conditions, or the like. For example, a graphical instrument tape may take the form of an airspeed tape that conveys airspeed information to the flight crew.").  
21.	Regarding Claim 14, Gannon teaches a method of operating a flight deck system of an aircraft (Gannon: [0001] and [0006] "Embodiments of the subject matter described herein relate generally to avionics systems such as flight display systems. More particularly, embodiments of the subject matter relate to graphical altimeter and airspeed tape elements that can be utilized with a flight deck display system."  Also, "In accordance with one embodiment, a flight deck display system for an aircraft is provided. The system includes a processor architecture and a display element coupled to the processor architecture. The processor architecture is configured to receive altitude data and position data for the aircraft and, based upon the altitude data and the position data, generate image rendering display commands."), 
The flight deck system comprising a graphical interface for displaying flight-related information to a pilot (Gannon: [0005] "A flight deck display system, a display element [graphical interface], and related operating methods described herein can be utilized to display altitude constraint or restriction information [flight related information] along with an altimeter tape element. The altimeter tape can display the altitude [flight related information] of the aircraft in a dynamic scrolling manner, while concurrently displaying information associated with certain geographical waypoints or locations that might have altitude restrictions (target altitudes, minimum altitudes, or maximum altitudes) assigned thereto."), 
A control interface for receiving information from the pilot and allowing the pilot to interact with the graphical interface (Gannon: [0006], [0025], and [0027] "The processor architecture is configured to receive altitude data and position data for the aircraft and, based upon the altitude data and the position data, generate image rendering display commands. The display element is configured to receive the image rendering display commands and, in response thereto, to render a graphical altimeter tape."  Also, "User interface 102 [control interface] is in operable communication with processor architecture 104 and is configured to receive input from a user 130 (e.g., a pilot) [allow pilot to interact with interface] and, in response to the user input, supply command signals to processor architecture 104."  Also, "Processor architecture 104 is in operable communication with terrain database 108, navigation database 110, and display element 106, and is coupled to receive various types of data, information, commands, signals, etc., from the various sensors, data sources, instruments, and subsystems described herein."),
And a non-transitory computer-readable storage medium for storing a database related to a flight chart associated with the aircraft, the method comprising (Gannon: [0024], [0026], and [0034] "For example, processor architecture 104 may cooperate with one or more of the following components, features, data sources, and subsystems, without limitation: one or more terrain databases 108; one or more navigation databases 110 [storing a database related to flight chart]..."  Also, "In the depicted embodiment, processor architecture 104 includes or communicates with onboard RAM (random access memory) 136, and onboard ROM (read only memory) 138. The program instructions that control processor architecture 104 may be stored in either or both RAM 136 and ROM 138."  Also, "The navigation-related data include various flight plan related data such as, for example, and without limitation: geographical waypoints [flight chart data]; restricted, constrained, or target altitude values (such as target altitudes, upper altitude limits, or lower altitude limits) corresponding to geographical waypoints [flight chart data]... restricted, constrained, or target airspeed values (such as target airspeeds, upper airspeed limits, or lower airspeed limits) corresponding to geographical waypoints [flight chart data]... navigational aids... restricted, constrained, or target altitude/airspeed values corresponding to special use airspace... and aircraft approach information."):
Receiving, via the control interface, a target operating parameter associated with the aircraft; selecting, from the database, one of a plurality of waypoints associated with the flight chart and a corresponding one of at least one operating constraint associated with the plurality of waypoints (Gannon: [0045] "A given geographical waypoint or region may be associated with an appropriate type of altitude or airspeed constraint [receive target operating associated with aircraft]. For example, a target altitude or altitude range may be specified to ensure that the aircraft is flying at a tightly controlled altitude. Alternatively, a waypoint or region may be governed by an upper altitude limit (i.e., an "at or below" constraint) or a lower altitude limit (i.e., an "at or above" constraint) for aircraft. For the example depicted in FIG. 2, the first geographical waypoint 204 has an altitude restriction of 5200 feet, the second geographical waypoint 206 has an altitude restriction of 4400 feet, and the third geographical waypoint 208 has an altitude restriction of 3800 feet. Similarly, a given waypoint [select one waypoint] may have an associated airspeed constraint assigned [corresponding operating constraint with waypoint] thereto (e.g., maximum airspeed, minimum airspeed, target airspeed, an airspeed range, etc.)."). 
Gannon fails to explicitly teach comparing the target operating parameter with the corresponding one of the at least one operating constraint; and displaying, via a graphical interface, an operating constraint indicator based on the comparison of the target operating parameter and the corresponding one of the at least one operating constraint.  
	However, Gannon teaches the current aircraft speed is above, at, or below the target airspeed (Gannon: [0068], [0069], and [0070] "Airspeed tape 500 preferably includes a graphical representation [display on interface] of at least one position-dependent airspeed clearance element that conveys an airspeed restriction, constraint, regulation, or limitation for an approaching or current geographic position of the aircraft. FIG. 7 depicts an airspeed clearance element 510 [speed constraint indicator] corresponding to a currently approaching position, and another airspeed clearance element 512 corresponding to a past position."  Also, "The appearance and content of a position-dependent airspeed clearance element may be influenced [compare target speed with corresponding speed constraint] based upon, or otherwise associated with the current geographic position data of the aircraft. For instance, a position-dependent airspeed clearance element may be tied to a geographical waypoint--FIG. 3 depicts the situation where airspeed clearance element 510 corresponds to the geographical waypoint labeled LACIV, and where airspeed clearance element 512 corresponds to the waypoint labeled WASAK. In practice, an airspeed clearance element may include alphanumeric indicia (i.e., a label) of the geographical waypoint, along with alphanumeric indicia of the corresponding airspeed value, values, or range. An airspeed value may be rendered as an additional entry on scrolling airspeed range 506 and, consequently, the position-dependent airspeed values can dynamically scroll with scrolling airspeed range 506. Moreover, the waypoint labels may also scroll with scrolling airspeed range 506. As mentioned above for altimeter tape 300, an airspeed clearance element that is associated with a past or approaching geographical waypoint, and which is no longer within the confines of scrolling airspeed range 506, may be rendered in a fixed location relative to outline 502."  Also, "For example, the airspeed tape may utilize the underlining and over-lining scheme described above to indicate whether a given airspeed constraint is an "at or above" constraint [based on comparison of target speed and speed constraint], an "at or below" constraint, or a target airspeed (or airspeed range)." Note that Figure 7 displays the speed constraint indicator 510 on the same display as the airspeed indicator display 504.).
	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date compare the target speed with a speed constraint and to display a speed constraint indicator based on the comparison as similarly shown in Gannon’s [0068]-[0070]. Although, not an explicitly teaching, one skilled in the art would be able to conclude that determining a deviation in the target speed and the current airspeed is a comparison.  Gannon’s use of determining an airspeed constraint is above, at, or below the target speed to provide a benefit of displaying to the pilots how the current airspeed relates to the target airspeed.
22.	Regarding Claim 16, Gannon remains as applied above in Claim 14, and further, teaches identifying a prioritization of applicable ones of the at least one operating constraint based on a position of the aircraft (Gannon: [0058] "Thus, altitude clearance element 316--LACIV 4400--may be displayed using magenta colored text to convey that the auto pilot subsystem is directing the aircraft toward the LACIV waypoint [based on position of aircraft] at a minimum altitude of 4400 feet [identify a prioritization of applicable constraints]. A second color (such as cyan) may be used to indicate an upcoming waypoint or altitude constraint to which the auto pilot subsystem is not currently controlling. In this regard, altitude clearance element 318--FIVUT 3800--may be displayed using cyan colored text to convey that the auto pilot subsystem is not yet (but soon will be) [identify a prioritization of applicable constraints] directing the aircraft toward the FIVUT waypoint. After the aircraft passes the LACIV waypoint, altitude clearance element 318 will change from cyan to magenta [based on position of aircraft]. Moreover, after the aircraft passes the LACIV waypoint, altitude clearance element 316 will change from magenta to a third color (such as white or transparent) to convey that the corresponding waypoint--LACIV--is now behind the aircraft.").  
23.	Regarding Claim 17, Gannon remains as applied above in Claim 16, and further, teaches displaying, via the graphical interface, the operating constraint indicator corresponding to the prioritized one of the at least one operating constraint (Gannon: [0058] "Thus, altitude clearance element 316--LACIV 4400--may be displayed using magenta colored text [display constraint indicator, corresponding to prioritized constraint] to convey that the auto pilot subsystem is directing the aircraft toward the LACIV waypoint at a minimum altitude of 4400 feet. A second color (such as cyan) may be used to indicate an upcoming waypoint or altitude constraint to which the auto pilot subsystem is not currently controlling. In this regard, altitude clearance element 318--FIVUT 3800--may be displayed using cyan colored text to convey that the auto pilot subsystem is not yet (but soon will be) directing the aircraft toward the FIVUT waypoint. After the aircraft passes the LACIV waypoint, altitude clearance element 318 will change from cyan to magenta [display constraint indicator, corresponding to prioritized constraint]. Moreover, after the aircraft passes the LACIV waypoint, altitude clearance element 316 will change from magenta to a third color (such as white or transparent) to convey that the corresponding waypoint--LACIV--is now behind the aircraft.").  
24.	Regarding Claim 18, Gannon remains as applied above in Claim 14, and further, teaches the operating constraint indicator is displayed in proximity to an airspeed indicator of the graphical interface (Gannon: [0055] and [0070] "FIG. 3 is one example of an underlined "at or above" constraint. Conversely, a line displayed over a position-dependent altitude clearance element indicates that the altitude clearance element indicates an upper altitude limit (i.e., an "at or below" constraint) at that particular position. Altitude clearance element 318 in FIG. 5 is one example of an over-lined "at or below" constraint. An altitude clearance element that includes both underlining and over-lining (or, equivalently, an altitude clearance element having no underlining or over-lining) indicates a target altitude or altitude range."  Also, "For example, the airspeed tape may utilize the underlining [displayed in proximity to airspeed indicator] and over-lining [displayed in proximity to airspeed indicator] scheme described above to indicate whether a given airspeed constraint is an "at or above" constraint, an "at or below" constraint, or a target airspeed (or airspeed range).").  
25.	Regarding Claim 19, Gannon remains as applied above in Claim 18, and further, teaches the operating constraint indicator includes at least one bar displayed in proximity to the airspeed indicator (Gannon: [0055] and [0070] "FIG. 3 is one example of an underlined "at or above" constraint. Conversely, a line displayed over a position-dependent altitude clearance element indicates that the altitude clearance element indicates an upper altitude limit (i.e., an "at or below" constraint) at that particular position. Altitude clearance element 318 in FIG. 5 is one example of an over-lined "at or below" constraint. An altitude clearance element that includes both underlining and over-lining (or, equivalently, an altitude clearance element having no underlining or over-lining) indicates a target altitude or altitude range."  Also, "For example, the airspeed tape may utilize the underlining [bar displayed in proximity to airspeed indicator] and over-lining [bar displayed in proximity to airspeed indicator] scheme described above to indicate whether a given airspeed constraint is an "at or above" constraint, an "at or below" constraint, or a target airspeed (or airspeed range).").  
26.	Regarding Claim 20, Gannon remains as applied above in Claim 14, and further, teaches the target operating parameter is a target speed (Gannon: [0045] and [0064] "A given geographical waypoint or region may be associated with an appropriate type of altitude or airspeed constraint [receive target operating parameter as target speed]. For example, a target altitude or altitude range may be specified to ensure that the aircraft is flying at a tightly controlled altitude. Alternatively, a waypoint or region may be governed by an upper altitude limit (i.e., an "at or below" constraint) or a lower altitude limit (i.e., an "at or above" constraint) for aircraft. For the example depicted in FIG. 2, the first geographical waypoint 204 has an altitude restriction of 5200 feet, the second geographical waypoint 206 has an altitude restriction of 4400 feet, and the third geographical waypoint 208 has an altitude restriction of 3800 feet. Similarly, a given waypoint may have an associated airspeed constraint assigned thereto (e.g., maximum airspeed, minimum airspeed, target airspeed, an airspeed range, etc.)."  Also, "Although the exemplary embodiment described above relates to an altimeter tape, a flight deck system may also be configured to generate other types of graphical instrument tapes associated with other aircraft operating parameters, aircraft instrument data, avionics data, status conditions, or the like. For example, a graphical instrument tape may take the form of an airspeed tape that conveys airspeed information to the flight crew.").  
27.	Claims 2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon (US 20100023187 A1) in view of Barber (US 20200339275 A1).
28.	Regarding Claim 2, Gannon remains as applied above in Claim 1.
	Gannon fails to explicitly teach to cause the graphical interface to display a visual indicator when the target speed changes from a first target speed to a second target speed. However, Gannon does teach that the waypoint changes, and when the waypoint changes, the interface displays a visual indicator by changing the color of the waypoint (Gannon: [0058] "Thus, altitude clearance element 316--LACIV 4400--may be displayed using magenta colored text to convey that the auto pilot subsystem is directing the aircraft toward the LACIV waypoint at a minimum altitude of 4400 feet. A second color (such as cyan) may be used to indicate an upcoming waypoint or altitude constraint to which the auto pilot subsystem is not currently controlling. In this regard, altitude clearance element 318--FIVUT 3800--may be displayed using cyan colored text to convey that the auto pilot subsystem is not yet (but soon will be) directing the aircraft toward the FIVUT waypoint. After the aircraft passes the LACIV waypoint [change from first target to second target operating parameter] altitude clearance element 318 will change from cyan to magenta [display visual indicator when target operating parameter changes]. Moreover, after the aircraft passes the LACIV waypoint, altitude clearance element 316 will change from magenta to a third color (such as white or transparent) to convey that the corresponding waypoint--LACIV--is now behind the aircraft."). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to display a visual indicator as similarly shown in Gannon's [0058] when an operating parameter changes because each waypoint has operating parameter constraints associated with them.  
Additionally, in the same field of endeavor, Barber teaches displaying, via the graphical interface, a visual indicator when the target operating parameter changes from a first target operating parameter to a second target operating parameter (Barber: [0029], [0042], and [0045] "The graphical display may allow a flight crew to monitor the speed performance of an aircraft relative to an assigned target speed, and in conformance with general performance limitations of the aircraft. The speed performance monitor GUI may be displayed on any suitable display, such as a multi-function display or touchscreen in a cockpit in a forward-fit aircraft."  Also, "The IM speed range indicator 406 may include a range of acceptable target speeds. For example, the IM speed range indicator 406 may be implemented as a vertical capsule-shaped outline. When the range of acceptable target speeds is static, the IM speed range indicator 406 may be a first color (e.g., grey) [first target speed]. When the range of acceptable target speeds changes [target speed changes to second target speed], the IM speed range indicator 406 may be a second color (e.g., cyan) and/or may momentarily flash [display visual indicator when target speed changes]. For example, if the aircraft configuration changes, the IM speed range indicator 406 may change color and/or flash."  Also, "In some embodiments, at least a portion of the IM speed target indicator 402 flashes or changes color [visual indicator when target speed changes] when a speed target value changes [changes to second target speed].").
Gannon and Barber are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gannon to incorporate the teachings of Barber to display a visual indicator when the target speed changes because it provides the benefit of alerting the pilots and increasing the pilot awareness when the target speed of the aircraft changes.  Additionally, there is another benefit of improved air traffic flow when there are flight constraints for aircraft.
29.	Regarding Claim 8, Gannon remains as applied above in Claim 7.
	Gannon fails to explicitly teach to cause the graphical interface to display a visual indicator when the target operating parameter changes from a first target operating parameter to a second target operating parameter (Gannon: [0058] "Thus, altitude clearance element 316--LACIV 4400--may be displayed using magenta colored text to convey that the auto pilot subsystem is directing the aircraft toward the LACIV waypoint at a minimum altitude of 4400 feet. A second color (such as cyan) may be used to indicate an upcoming waypoint or altitude constraint to which the auto pilot subsystem is not currently controlling. In this regard, altitude clearance element 318--FIVUT 3800--may be displayed using cyan colored text to convey that the auto pilot subsystem is not yet (but soon will be) directing the aircraft toward the FIVUT waypoint. After the aircraft passes the LACIV waypoint [change from first target to second target operating parameter] altitude clearance element 318 will change from cyan to magenta [display visual indicator when target operating parameter changes]. Moreover, after the aircraft passes the LACIV waypoint, altitude clearance element 316 will change from magenta to a third color (such as white or transparent) to convey that the corresponding waypoint--LACIV--is now behind the aircraft."). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to display a visual indicator as similarly shown in Gannon's [0058] when an operating parameter changes because each waypoint has operating parameter constraints associated with them.  
Additionally, in the same field of endeavor, Barber teaches to cause the graphical interface to display a visual indicator when the target operating parameter changes from a first target operating parameter to a second target operating parameter (Barber: [0029], [0042], and [0045] "The graphical display may allow a flight crew to monitor the speed performance of an aircraft relative to an assigned target speed, and in conformance with general performance limitations of the aircraft. The speed performance monitor GUI may be displayed on any suitable display, such as a multi-function display or touchscreen in a cockpit in a forward-fit aircraft."  Also, "The IM speed range indicator 406 may include a range of acceptable target speeds. For example, the IM speed range indicator 406 may be implemented as a vertical capsule-shaped outline. When the range of acceptable target speeds is static, the IM speed range indicator 406 may be a first color (e.g., grey) [first target speed]. When the range of acceptable target speeds changes [target speed changes to second target speed], the IM speed range indicator 406 may be a second color (e.g., cyan) and/or may momentarily flash [display visual indicator when target speed changes]. For example, if the aircraft configuration changes, the IM speed range indicator 406 may change color and/or flash."  Also, "In some embodiments, at least a portion of the IM speed target indicator 402 flashes or changes color [visual indicator when target speed changes] when a speed target value changes [changes to second target speed].").
Gannon and Barber are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gannon to incorporate the teachings of Barber to display a visual indicator when the target speed changes because it provides the benefit of alerting the pilots and increasing the pilot awareness when the target speed of the aircraft changes.  Additionally, there is another benefit of improved air traffic flow when there are flight constraints for aircraft.
30.	Regarding Claim 15, Gannon remains as applied above in Claim 14.
	Gannon fails to explicitly teach displaying, via the graphical interface, a visual indicator when the target operating parameter changes from a first target operating parameter to a second target operating parameter (Gannon: [0058] "Thus, altitude clearance element 316--LACIV 4400--may be displayed using magenta colored text to convey that the auto pilot subsystem is directing the aircraft toward the LACIV waypoint at a minimum altitude of 4400 feet. A second color (such as cyan) may be used to indicate an upcoming waypoint or altitude constraint to which the auto pilot subsystem is not currently controlling. In this regard, altitude clearance element 318--FIVUT 3800--may be displayed using cyan colored text to convey that the auto pilot subsystem is not yet (but soon will be) directing the aircraft toward the FIVUT waypoint. After the aircraft passes the LACIV waypoint [change from first target to second target operating parameter] altitude clearance element 318 will change from cyan to magenta [display visual indicator when target operating parameter changes]. Moreover, after the aircraft passes the LACIV waypoint, altitude clearance element 316 will change from magenta to a third color (such as white or transparent) to convey that the corresponding waypoint--LACIV--is now behind the aircraft."). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to display a visual indicator as similarly shown in Gannon's [0058] when an operating parameter changes because each waypoint has operating parameter constraints associated with them.  
Additionally, in the same field of endeavor, Barber teaches displaying, via the graphical interface, a visual indicator when the target operating parameter changes from a first target operating parameter to a second target operating parameter (Barber: [0029], [0042], and [0045] "The graphical display may allow a flight crew to monitor the speed performance of an aircraft relative to an assigned target speed, and in conformance with general performance limitations of the aircraft. The speed performance monitor GUI may be displayed on any suitable display, such as a multi-function display or touchscreen in a cockpit in a forward-fit aircraft."  Also, "The IM speed range indicator 406 may include a range of acceptable target speeds. For example, the IM speed range indicator 406 may be implemented as a vertical capsule-shaped outline. When the range of acceptable target speeds is static, the IM speed range indicator 406 may be a first color (e.g., grey) [first target speed]. When the range of acceptable target speeds changes [target speed changes to second target speed], the IM speed range indicator 406 may be a second color (e.g., cyan) and/or may momentarily flash [display visual indicator when target speed changes]. For example, if the aircraft configuration changes, the IM speed range indicator 406 may change color and/or flash."  Also, "In some embodiments, at least a portion of the IM speed target indicator 402 flashes or changes color [visual indicator when target speed changes] when a speed target value changes [changes to second target speed].").
Gannon and Barber are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gannon to incorporate the teachings of Barber to display a visual indicator when the target speed changes because it provides the benefit of alerting the pilots and increasing the pilot awareness when the target speed of the aircraft changes.  Additionally, there is another benefit of improved air traffic flow when there are flight constraints for aircraft.

Prior Art
31.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Crouch (US 20220301443 A1)
De Villele (US 20180075761 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        

/ADAM D TISSOT/Primary Examiner, Art Unit 3663